[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               July 1, 2008
                            No. 07-13422                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                          BIA No. A97-391-640

YAN HUA JIANG,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 1, 2008)

Before TJOFLAT, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:
       Yan Hua Jiang, through counsel, seeks review of the Board of Immigration

Appeal’s (“BIA’s”) opinion affirming the Immigration Judge’s (“IJ’s”) denial of

asylum and withholding of removal.1

       On appeal, Jiang argues that corrupt local officials demanded monetary

payments from her and her father “on the construction site of the [Buddhist] temple

[they were building], that is, while [she was] practicing her religious belief.” She

contends that her claim is based upon religious and political opinion, personal and

imputed. She argues that her imputed political opinion arose from the assault and

incarceration of her father, because the government officials said that it was the

result of his illegal gatherings and superstitious meetings. She argues that her

personal claim of religious persecution arose from participating in fund-raising for

the Buddhist temple. She also claims that her opposition to governmental

corruption constituted a political opinion. She notes the local officials’ claimed

motivation – that her father was engaging in illegal construction – is belied by the

fact that their monetary demands were higher than what would be imposed for

building without a permit. Therefore, she contends that the demands must have

been motivated by either extortion or as punishment for the alleged illegal



       1
         Jiang does not challenge the BIA’s affirmance of the IJ’s order denying her application
for United Nations Convention Against Torture and Other Cruel, Inhuman and Degrading
Treatment or Punishment relief. Therefore, that issue is deemed abandoned. Sepulveda v. U. S.
Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                                2
gatherings and superstitious meetings. Thus, she argues that the persecution was

motivated, at least in part, by her belief in Buddhism.

      Where the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the BIA adopts the IJ’s reasoning,

we review the IJ’s decision as well.” Chen v. U.S. Att’y Gen., 463 F.3d 1228,

1230 (11th Cir. 2006). Here the BIA issued a decision, relying upon much of the

IJ’s decision. We will review the BIA’s decision and the IJ’s decision to the extent

that the BIA relied upon its reasoning.

      To the extent that the BIA’s decision was based on a legal determination, our

review is de novo. Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1368 (11th Cir.

2005). The IJ’s factual determinations are reviewed under the substantial evidence

test, and “we will affirm the IJ’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” De

Santamaria v. U.S. Att’y Gen., 512 F.3d 1308, 1315 (11th Cir. 2008) (internal

quotation and citation omitted). We will not reverse the BIA unless the record

compels a contrary conclusion. Id.

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). To be eligible for asylum,



                                           3
the applicant must prove that he is a “refugee” within the meaning of the INA.

INA § 208(b)(1)(A); 8 U.S.C. § 1158(b)(1)(A). A refugee is defined as:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

INA § 101(a)(42)(A); 8 U.S.C. § 1101(a)(42)(A). To establish refugee status, the

applicant must show, with specific and credible evidence, either past persecution or

a “well-founded fear” of future persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion. 8 C.F.R.

§ 208.13(b); Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1232 (11th Cir.

2007). “[A]n applicant can establish eligibility for asylum as long as he can show

that the persecution is, at least in part, motivated by a protected ground.” Sanchez

Jimenez, 492 F.3d at 1232 (internal quotation and citation omitted).

      Persecution is not defined by the INA or the federal regulations, but “we

have often repeated that persecution is an extreme concept, requiring more than a

few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Id. “In assessing past persecution we




                                          4
are required to consider the cumulative impact of the mistreatment the petitioners

suffered.” Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1258 (11th Cir. 2007).

      If an applicant fails to establish past persecution, she can prove eligibility for

asylum by showing (1) a subjectively genuine and objectively reasonable fear of

persecution that is (2) on account of a protected ground. 8 C.F.R.

§ 208.13(b)(2)(I); De Santamaria, 512 F.3d at 1316. The subjective component

can be satisfied by the applicant’s credible testimony that she genuinely fears

persecution. De Santamaria, 512 F.3d at 1316. The objective prong can be

satisfied by establishing that the applicant has a good reason to fear future

persecution. Id.

       Persecution on account of political opinion requires that the persecution be

based upon the political opinion of the victim, not the political opinion of the

persecutor. See Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437-438 (11th Cir.

2004). “An imputed political opinion, whether correctly or incorrectly attributed,

may constitute a ground for a ‘well founded fear’ of political persecution within

the meaning of the INA.” Al Najjar, 257 F.3d at 1289 (citations omitted). The

applicant must present specific facts showing that she has a good reason to fear that

she will be singled out for persecution on account of such an opinion. Ruiz v. U.S.

Att’y Gen., 440 F.3d 1247, 1258 (11th Cir. 2006). When asserting a religious

persecution claim, the applicant must demonstrate that “persecution was on
                                           5
account of [religion],” which includes imputed religious beliefs. Mezvrishvili v.

U.S. Att’y Gen., 467 F.3d 1292, 1296 (11th Cir. 2006). The alien does not need to

prove that he or she would be singled out for persecution if (1) there is a pattern or

practice of persecution against similarly situated individuals and (2) his or her

inclusion within that group of individuals makes fear of persecution reasonable. 8

C.F.R. 208.13(b)(2)(C)(iii). Evidence that the applicant has been the victim of

“acts of private violence” or “criminal activity” is not evidence of persecution

based upon a protected ground. Ruiz, 440 F.3d at 1258.

      Along with seeking asylum, the alien may seek withholding of removal. See

INA § 241, 8 U.S.C. § 1231(b)(3). One significant difference between proving

asylum eligibility and withholding of removal entitlement is that to merit the latter,

the alien must prove that future persecution would occur “more likely than not.”

See Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). Because

the more-likely-than-not standard that applies to withholding of removal is more

stringent than the well-founded-fear standard that applies to asylum, ineligibility

for asylum generally precludes withholding of removal eligibility. Al Najjar, 257
F.3d at 1292-93.

      The IJ’s credibility determinations are reviewed under a substantial evidence

standard and will only be reversed if the record compels a reasonable fact finder to

find otherwise. Chen, 463 F.3d at 1230-31. The IJ must make “clean
                                           6
determinations of credibility.” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201

(11th Cir. 2005).

      Substantial evidence supports the BIA’s decision that Jiang was not eligible

for asylum or entitled to withholding of removal under the INA. An examination

of the record does not demonstrate any specific, detailed evidence regarding any

past persecution or a well-founded fear of future persecution that would compel

reversal.

      As an initial matter, Jiang has not suffered past persecution. Jiang was never

physically harmed. While threats and violence directed at another may be

considered persecution if concomitantly threatening the petitioner, the incidents in

this case do not constitute persecution of Jiang. See De Santamaria, 512 F.3d at

1318. Jiang was present for two site visits by the local officials, but the primary

purpose of these visits was to elicit money from Jiang’s father. The situation is

unlike that in De Santamaria, where the petitioner was being persecuted for her

political activities and her groundskeeper was murdered for not revealing her

whereabouts after she went into hiding. 512 F.3d at 1318. The isolated threats of

forcing her to make the payments from the fund-raising pool do not compel

reversal of the BIA’s decision. See Sanchez Jimenez, 492 F.3d at 1232 (noting

that isolated harassment or intimidation does not amount to persecution).



                                           7
      Nor does Jiang offer any compelling evidence of a well-founded fear of

future persecution based upon a protected ground. She admits that the situation

amounted to extortion, noting that the local government was corrupt. Moreover,

her claim of a well-founded fear of persecution is based primarily upon religion.

The evidence in the record reveals that Buddhism is a recognized religion in China,

the majority of her fellow villagers practice Buddhism, and there is no evidence

that the local officials tried to impede her ability to practice Buddhism. Her

political opinion claim is difficult to decipher, apparently resting on information

she received after arriving in the United States that the local government believed

that she and her father were engaged in anti-Communist meetings. However, the

only evidence is her assertion that this was the motivation for the local officials.

Even though she testified that the officials believed Jiang and her father had anti-

Communists sentiments, this evidence is not so strong as to compel a finding of

politically-based persecution. She admits that the money requests might have been

motivated by extortion as opposed to illegal gatherings. Finally, the IJ specifically

noted, despite Jiang’s argument to the contrary, that any harm only need be

motivated in part by a protected ground. Thus, her claim that the IJ and BIA

ignored the mixed motive standard is incorrect.

      Substantial evidence supports the conclusion that the requests for money and

subsequent beating of Jiang’s father were the result of extortion by corrupt officials
                                           8
and not based upon a protected ground. Ruiz, 440 F.3d at 1258 (holding that “acts

of private violence” or “criminal activity” is not evidence of persecution based

upon a protected ground). Jiang failed to establish either past persecution or a

well-founded fear of future persecution, making her ineligible for asylum. Because

eligibility for asylum carries a lower burden of proof than for withholding of

removal, that claim also fails. See Al Najjar, 257 F.3d at 1293.

      PETITION DENIED.




                                          9